It is the settled rule in this state, that a judgment creditor who purchases property at execution sale on his own judgment is not a bona fide purchaser for value. (Mountain HomeLumber Co. v. Swartwout, 30 Idaho 559, 166 P. 271; Rexburg L.Co. v. Purrington, 62 Idaho 461, 468, 113 P.2d 511.) The party who was bound by the rule established by these cases is not a party to this case.
Here appellant mortgagee made a "third person" demand, under sec. 8-202, I.C.A., for possession of the property levied upon, but failed to further pursue its claim for possession of the property and elected to sue for the value thereof. It is therefore not in position to raise the question as to whether or not the purchaser at execution sale was or was not a bona fide purchaser for value.
My concurrence is based solely on the foregoing grounds.